      Case 6:19-cv-06672-CJS-MWP Document 34 Filed 04/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

STEPHEN JONES,
                                                              DECISION & ORDER
                              Plaintiff,
                                                              19-CV-6672CJS
               v.

SGT. REINBOLT, Steuben County Sheriff’s
Office, et al.,

                        Defendants.
_______________________________________



               On September 13, 2019, pro se plaintiff Stephen Jones (“plaintiff”) commenced

this action against the defendants pursuant to 42 U.S.C. § 1983, alleging that defendants violated

his constitutional rights during his pretrial incarceration at the Steuben County Jail. (Docket

## 1, 7, 8). Currently pending before this Court is plaintiff’s motion seeking appointment of

counsel. (Docket # 28).

               In his motion, plaintiff also requests a “ruling” on the sufficiency of the claims

contained in his Second Amended Complaint – a request that is unnecessary by virtue of the June

1, 2020 Decision and Order issued by the district court after it screened the Second Amended

Complaint for sufficiency pursuant to 28 U.S.C. §§ 1915E(2)(B) and 1915A(a). (See Docket

# 8). Plaintiff also requests copies of documents filed in this matter – a request which was

satisfied by the Court by letter dated November 9, 2020. (Docket # 33).

               Turning to the motion to appoint counsel, it is well-settled that there is no

constitutional right to appointed counsel in civil cases. Although the court may appoint counsel

to assist indigent litigants pursuant to 28 U.S.C. § 1915(e), see, e.g., Sears, Roebuck and Co. v.
      Case 6:19-cv-06672-CJS-MWP Document 34 Filed 04/22/21 Page 2 of 3




Charles W. Sears Real Estate, Inc., 865 F.2d 22, 23 (2d Cir. 1988), such assignment of counsel is

clearly within the judge’s discretion. In re Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The

factors to be considered in deciding whether or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

               The Court must consider carefully the issue of appointment of counsel because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Therefore, the Court must first look to the “likelihood of merit” of the underlying

dispute, Hendricks v. Coughlin, 114 F.3d at 392; Cooper v. A. Sargenti Co., Inc., 877 F.2d at

174, and “even though a claim may not be characterized as frivolous, counsel should not be

appointed in a case where the merits of the . . . claim are thin and his chances of prevailing are

therefore poor.” Carmona v. United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001)

(denying counsel on appeal where petitioner’s appeal was not frivolous but nevertheless

appeared to have little merit).


                                                 2
      Case 6:19-cv-06672-CJS-MWP Document 34 Filed 04/22/21 Page 3 of 3




               The Court has reviewed the facts presented herein in light of the factors required

by law and finds, pursuant to the standards promulgated by Hendricks, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 58, that the appointment of counsel is not necessary at this

time. As stated above, a plaintiff seeking the appointment of counsel must demonstrate a

likelihood of success on the merits. See id. Plaintiff has not done so at this stage. Moreover, the

legal issues in this case do not appear to be complex.

               Plaintiff maintains that appointment of counsel is warranted in this case because

COVID-related lockdowns at his facility have inhibited his ability to conduct legal research and

he lacks funds to pay for paper and mailings. (Docket # 28). Nevertheless, COVID-related

lockdowns are not alone “a sufficient basis upon which to grant pro bono counsel.” Steele v.

United States, 2021 WL 465360, *3 (S.D.N.Y. 2021). In any event, despite the alleged

difficulties posed by COVID-related restrictions, plaintiff has demonstrated a continued ability to

litigate this case on his own, including filing the present motion accompanied by plaintiff’s

declaration and a memorandum of law complete with citation to legal authority. (Docket # 28).

               On this record, plaintiff’s request for the appointment of counsel (Docket # 28) is

DENIED without prejudice at this time. It is the plaintiff’s responsibility to retain an attorney

or press forward with this lawsuit pro se. 28 U.S.C. § 1654.

IT IS SO ORDERED.



                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       April 22, 2021



                                                 3
